Citation Nr: 1646621	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a lung disorder, to include as secondary to crohn's disease.

3.  Entitlement to service connection for a right thigh disorder, residuals of a ruptured fascia.

4.  Entitlement to service connection for a back disorder, to include as secondary to a right thigh disorder.

5.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to a right thigh disorder.

6.  Entitlement to service connection for a shortened right leg, claimed as secondary to a right thigh disorder.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Army Reserve from January 1966 to December 1971 with periods of active duty for training (ACDUTRA) to include from March to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from August 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The December 2014 statement of the case (SOC) indicates that these appeals stem only from the August 2014 rating decision and that service connection for a right thigh disorder, crohn's disease, and lung disorder are reopened claims.  The Board notes that an August 2013 rating decision initially denied service connection for the right thigh disorder, crohn's disease, and a lung disorder, but the denials in this rating decision never became final.  Although a new claim for benefits was received in January 2014, additional evidence that was received prior to the expiration of the appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).  This additional evidence, which was received within one year of the August 2013 rating decision, affected the finality of that decision.  See also King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).

The claims were then readjudicated in August 2014, which included consideration of the additional evidence, and the Veteran promptly initiated an appeal by filing a notice of disagreement in September 2014.  Consequently, the issues have been characterized as service connection issues rather than issues requiring new and material evidence to reopen previously denied claims.

The Veteran and his wife provided testimony before the undersigned during a videoconference hearing in November 2015.  A transcript of this hearing is of record.

The Veteran and his agent have submitted additional evidence since the December 2014 SOC, and they waived initial RO consideration of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Musculoskeletal Disorders

The Veteran contends he received treatment for a right thigh injury at Fort Campbell during his period of ACDITRA from March to July 1967.  The available service treatment records contain no evidence of treatment; however, since it is unclear whether it was inpatient treatment, in which case records could be sought from the repository storing the military hospital clinical records, additional development is needed.

The Veteran contends that the claimed back disorder, bilateral hip disorder, and shortened leg disorder are secondary to the right thigh disorder.  Consequently, these issues are inextricably intertwined with the right thigh disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to the back disorder, the Veteran also asserts in his substantive appeal that it is directly related to his military occupational specialty (MOS) of operations and intelligence assistant (field artillery).  Although service treatment records show no complaints of back problems, post-service treatment records do.  In light of his contention and his current back disorder, an opinion should be obtained regarding the etiology of the claimed disability.  

As for the contention that he has a shortened right leg, the Veteran's wife testified that there is a 1 1/2 inch leg length discrepancy with the right leg being shorter.  Since this is not reflected in the available records, the examination of the back should also include measurements of right and left leg lengths.  

Crohn's Disease and Lung Disorder

The Veteran contends that his Crohn's disease is a result of his exposure to Agent Orange.  He never served in Vietnam or overseas.  He testified that while at Fort Sill in 1968 and 1970 he was in a location 12 miles from post.  The conditions were bad, and they bathed and drank water from lister bags in their helmets.  The water was taken from a creek close to where Agent Orange testing was being conducted, which led to contaminated run-off water.  See pages 18 to 20 of Hearing Testimony.

Although the Veteran's agent stated he would submit evidence from Fort Sill about the water, the only record submitted was the 2014 annual water quality report for Fort Sill that include some findings dating back to 2006.  There is no reference to Agent Orange in the water report or indication of the quality of the water during the Veteran's time period at Fort Sill, so its relevance is unclear.

Regardless of the evidence submitted, VA still has an obligation to develop claims involving allegations of herbicide exposure on a factual basis in locations other than Vietnam and follow the procedure set forth in M21-1 Part IV.ii.1.H.7.a (November 21, 2016).  As there is no evidence that the RO has completed this development, the matter must be remanded.

The Veteran contends that his lung disorder is secondary to Crohn's disease and related to pneumonia he had in service.  He asserts that he developed pneumonia at Fort Campbell while training for weeks in the cold and rain.  He was hospitalized for 5 days in May 1967.  See Correspondence received January 2014.  The Veteran's service treatment records do not contain any evidence showing he had pneumonia; however, since he reported being hospitalized for 5 days these records should be sought from the appropriate repository of clinical records.

The Veteran and his agent assert that the Veteran's service personnel file contains pertinent information and that the records should be obtained.  Although some records have been obtained, the RO should ensure that the complete record is associated with his claims file.

A statement from the Veteran's wife indicated he was treated for respiratory illnesses in February 2012, June 2014, and December 2014.  These records may be pertinent, but have not yet been associated with the file.  Appropriate action must be taken to obtain them.

Hearing Loss

The Veteran disagrees with the initial 0 percent rating assigned for his service-connected bilateral hearing loss.  He had VA examinations in conjunction with his claim in August 2013 and May 2014.  Since then the Veteran has reported that this hearing has worsened and he provided statements regarding the significant impact hearing loss has on his daily life.  See November 2015 Hearing Testimony, Correspondence received December 2015.  In light of this evidence, an examination is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify healthcare providers and provide the appropriate release for treatment for respiratory disorder since 2011.  Then obtain copies of outstanding treatment records.   If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159 (c)(2) and (e)(1).

2.  Request military inpatient clinical records pertaining to all hospitalizations of the Veteran at the Army Hospital at Fort Campbell from the appropriate repository for the period from March to July 1967.  All requests to obtain these records and responses should be documented in the claims file.

3.  Fully develop the Veteran's contention that he was exposed to Agent Orange while at Fort Sill in 1968 and 1970 due to testing of the herbicide that contaminated local water supplies through run-off by following the procedure set forth in M21-1 Part IV.ii.1.H.7.a (November 21, 2016).


4.  Request and associate with the claims file a complete copy of the Veteran's service personnel file.  

5.  Then schedule the Veteran for a VA examination to determine the etiology of his back disorder.  The Veteran's electronic claims file must be made available to the clinician in conjunction with the examination.  

a) A full history of the Veteran's back disorder and contentions should be obtained.  All indicated studies should be accomplished and all pertinent findings should be fully reported.

b) The clinician should also measure the length of each lower extremity in connection with his contention that he has a shortened right leg.

c) The clinician must opine whether it is at least as likely as not that the Veteran has a current back disorder that had its onset during service or is otherwise related to service.  In rendering this opinion the clinician must consider the Veteran's assertion that the back disorder was caused by his MOS as operations and intelligence assistant.

d) The examiner's opinion should not be based solely on the absence of any service treatment records showing back complaints; rather, the opinion should focus on the likelihood of a relationship to service, from a medical standpoint, given the current findings and history as reported by the Veteran and as contained in the post-service medical records.  The clinician should also discuss records that suggest the Veteran's musculoskeletal problems are related to his history of electrocution in 1968.

e) A rationale (explanation) must be provided for all conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

6.  Schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The electronic claims folder must be provided to the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must elicit a full description of the functional effects of the Veteran's hearing loss disability.

7.  After assuring compliance with the above development and undertaking any additional development action deemed necessary, the RO should readjudicate the claims.  If any benefit sought is not granted in full, furnish the Veteran and his agent with a supplemental statement of the case, and provide an opportunity for response, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




